Title: Orders, 16 October 1755
From: Washington, George
To: 

 

Cumberland
Winchester: October 16th 1755.

Captain Lewis the Day, to-morrow. One Subaltern, one Sergeant, one Corporal, one Drummer, and twenty-five private men, the Guard to-morrow. The Troops now Quartered here, to hold themselves in Readiness to march to morrow. The Waggon ordered down to Fredericksburgh, to set out immediately; and the Commissary to see the rest of the Waggons (except three which are to carry Provision &c.) loaded with Salt.
Major Lewis to Detach a Subaltern and twenty men, to morrow morning to Philip Bebbs, there to receive some publick Cattle, which they are to Guard to Pearis’s, and wait there until the whole Body joins them—All the Soldiers of the Light-horse, &c. who do not belong either to Major Lewis or Captain Waggeners Commands, are to wait upon the Aid de camp to morrow morning at 8 O’Clock, to receive their Orders. Officers who want Haversacks for their men, are to apply to Mr John Dow, Merchant, for Linen, for which they are to give their Receipts. The Soldiers who brought down, or have any of the Country Horses, are to make a Return of them immediately, and to deliver them to the Aid de camp.
After Orders.
Commanding Officers of Companies, are to see that their men make some contrivances immediately for carrying their Cartridges; of Skins, or something that will secure them.
Lieutenant Lowry, and Ensign Weedon, are to act in Captain Woodwards Company as Subalterns, until further Orders—Captain Woodward is to take under his Command one half of the Recruits which came up with Major Lewis; the rest to be under the command of Captain Lewis, and his Subalterns.
